DISSENTING OPINION
It will be noted that the statute — § 28-4321, Burns' 1948 Replacement — after providing for the continuation of a teacher's contract with a school corporation, then provides three methods for terminating the contract, thus: (1) ". . . the teacher shall be notified by the school corporation in writing delivered in person or mailed to him or her at last and usual known address by registered mail that such contract will not be renewed for such succeeding year" (2) "or unless such teacher shall deliver or mail by registered mail to such school corporation his or her written resignation as such teacher" (3) "or unless such contract is superseded by another contract between the parties."
Only the first method noted is before the court in this case. The only question presented is whether the paper offered to appellant by the township trustee is a *Page 21 
written notice by the school corporation that the teaching contract will not be renewed for the succeeding year. The paper is as follows:
"Teacher Contract Expires.
"This is to signify that the services of Marguerite Sights, who has been employed in the Decatur Central Schools as a teacher, will terminate the last day of school May 28, 1947.
"Signed Name of Teacher
"Signed    Herbert H. Edwards Name of Trustee."
Since the statute requires the notice to be in writing, specifies its contents and by whom it shall be given, it is a statutory notice. Therefore, if the paper in question has any force and effect as a notice it must comply strictly with the statute authorizing it. 46 C.J., Notice, § 13, p. 541; 39 Am. Jur. Notice and Notices, § 9, p. 237; Patterson v. Snow
(1900), 24 Ind. App. 572, 576, 57 N.E. 286; Small v. Finch
(1903), 31 Ind. App. 18, 19, 66 N.E. 1015; McFerran v.Swaynie (1912), 50 Ind. App. 50, 52, 98 N.E. 135. See alsoGavin v. The Board of Commissioners of Wells County et al.
(1885), 104 Ind. 201, 205, 3 N.E. 846; The Board ofCommissioners of Tippecanoe County v. Barnes (1890),123 Ind. 403, 406, 24 N.E. 137; Satterwhite v. The State (1895),142 Ind. 1, 21, 40 N.E. 654; State ex rel. Workman v. Goldthait,Auditor (1909), 172 Ind. 210, 217, 87 N.E. 133; Eddy v. HoneyCreek Tp. (1917), 63 Ind. App. 527, 531, 114 N.E. 783; Abell etal. v. Prairie Civil Township of Henry County (1892),4 Ind. App. 599, 31 N.E. 477; Columbia Township v. Pipes et al.
(1890), 122 Ind. 239, 242, 23 N.E. 750; Thornburg v. TheAmerican Strawboard *Page 22 Company (1895), 141 Ind. 443, 444, 40 N.E. 1062; Shipman,Exr. v. Shipman, Gdn. (1934), 99 Ind. App. 445, 451,192 N.E. 849.
When notice is the foundation of the right claimed by a party, the notice as required by law must be alleged and proven in order to maintain the right claimed. Gavin v. The Board ofCommissioners of Wells County et al. (1885), 104 Ind. 201, 3 N.E. 846, supra; Sherfey v. City of Brazil (1938),213 Ind. 493, 504, 13 N.E.2d 568; Pabst Brewing Co. v. Schuster
(1914), 55 Ind. App. 375, 380, 103 N.E. 950.
It has been often held that boards of commissioners are invested only with statutory power, and they have no power to act except as expressly or impliedly conferred upon them by statute.Gavin v. The Board of Commissioners of Wells County et al.
(1885), 104 Ind. 201, 3 N.E. 846, supra; Anderson v. Weber
(1907), 39 Ind. App. 443, 447, 79 N.E. 1055; State ex rel.Workman v. Goldthait, Auditor (1909), 172 Ind. 210, 217, 87 N.E. 133, supra. This law is equally true of township trustees but with a special emphasis. It has been held frequently that a township trustee is a special agent with limited statutory powers. He has no general authority to act for or to bind his township. He can bind the township when he does what the statute authorizes, and does it in the manner prescribed. If he exceeds his statutory authority or fails to act strictly in accordance therewith, he cannot bind his township by estoppel or otherwise, nor can he bind the person with whom he attempts to deal. A person dealing with him is bound to take notice of the limited scope of his authority. Clinton School Township, Etc. v.Lebanon National Bank, etc. (1897), 18 Ind. App. 42, 45, 47 N.E. 349; First National Bank of Marion v. Adams SchoolTownship et al. (1897), *Page 23 17 Ind. App. 375, 379 et seq., 46 N.E. 832, and cases cited.
The questioned paper is insufficient as a statutory notice for the following reasons: (1) It contains nothing that even indicates it is a notice. It starts thus: "This is to signify . . ." There is no mention of a notice or notification as affirmatively required by the statute.
(2) The record indicates that the employer school corporation is Decatur School Township of Marion County. There is nothing in the questioned paper even remotely indicating by whom it was issued, and especially nothing indicating that it was issued by the employer school corporation as specifically required by the statute.
(3) It contains no statement that appellant's teaching contract "will not be renewed for such succeeding year," as specifically required by the statute.
(4) It is not signed by Decatur School Township of Marion County, the employer school corporation as specifically required by the statute. It is signed only by one Herbert H. Edwards and immediately beneath his name are the words: "Name of Trustee." We might say these words are descriptio personae but they are too general to be thus identified. There is nothing in the paper indicating to what trust these words may apply. The statute does not authorize an individual to give the notice provided for. It must be given by the employer school corporation.
Of course, the nature of the questioned paper must be determined from its own four corners. It cannot be aided or modified by parol evidence. The majority opinion is in error in holding to the contrary. It must be such a notice as is provided for by the statute. "Where" as in this case "the language of a statute is *Page 24 
clear and unambiguous it must be held to mean what it plainly expresses." "In order to obtain the protection and benefit of a statute, one must bring himself clearly within its terms and provisions." Pabst Brewing Co. v. Schuster (1914),55 Ind. App. 375, 379, 380, 103 N.E. 950, supra, and cases there cited.
Since appellees' defense is based wholly upon the questioned paper which the proof shows was offered to appellant, and since that paper wholly fails to comply with the clear terms of the statute authorizing the dismissal of a teacher upon proper written notice, the defense likewise has wholly failed. Neither the trial court nor this court has authority to correct or amend the fatally defective paper or to alter the statute authorizing notice. It is the duty of both courts to leave the parties as they have left themselves. The trial court and the majority of this court have remade the paper into a proper statutory notice. This is error. The statutory notice is not required to reflect the intention of the trustee, on the contrary it is required to state the intention of the employer school corporation.
The judgment of the lower court should be reversed.